           Case 3:16-bk-02976-PMG         Doc 49     Filed 01/24/19    Page 1 of 1



                      UNITED STATES BANKRUTPCY COURT
               MIDDLE DISTRICT OF FLORIDA JACKSONVILLE DIVISION

IN RE:                                                       Case No: 3:16-BK-02976-PMG

JOHN A MURPHY SR and
MARIE E MURPHY
                     Debtors
_______________________________/


                                   PROOF OF SERVICE



   I hereby certify a true and correct copy of the Order Granting Trustee's Motion to

Compel Turnover of Tax Refund and Granting Debtors' Ore Tenus Motion to Extend

Time to Cure Payment Delinquencies, Docket Number 48, was served by electronic

transmission, facsimile transmission and/or U.S. Mail on January 24, 2019 on parties

indicated on the said order.




                                                      By____________________________
                                                         /s/ Douglas W. Neway
                                                      Douglas W. Neway
                                                      Chapter 13 Standing Trustee
                                                      Florida Bar No. 0709948
                                                      P. O. Box 4308
                                                      Jacksonville, Florida 32201-4308
                                                      Telephone:     (904) 358-6465
                                                      FAX:           (904) 634-0038
